IN THE SUPREME COURT OF THE STATE OF NEVADA


                KIM BLANDINO,                                            No. 84271
                Petitioner,
                vs.
                JJOSEPH LOMBARDO, SHERIFF; THE
                HONORABLE MICHELLE LEAVITT,
                DISTRICT JUDGE; AND THE                                 FILED
                HONORABLE LINDA MARIE BELL, OF
                                                                        FEB 2 5 2022
                THE EIGHTH JUDICIAL DISTRICT
                COURT,
                Respondents,
                  and
                THE STATE OF NEVADA,
                Real Party in Interest.


                 ORDER DENYING PETITION FOR EXTRAORDINARY WRIT RELIEF

                            This original, pro se petition for extraordinary writ relief seeks,
                on double jeopardy grounds, dismissal of the criminal charges against
                petitioner. In so seeking, petitioner acknowledges that he has not been
                convicted of the charged crimes at this point but points to circumstances of
                his pretrial detention and house arrest.
                            Having considered the petition and supporting documentation,
                we are not convinced that our extraordinary and discretionary intervention
                is warranted. See United States v. Warneke, 199 F.3d 906, 908 (7th Cir.
                1999) ('Pretrial detention does not trigger the attachment of 'jeopardy so
                as to invoke the protection of the Double Jeopardy Clause. And, the statute
                authorizing pretrial detention, 18 U.S.C. § 3142, is remedial, not punitive."
                (internal citations ornitted)); Pan v. Eighth Judicial Dist. Court, 120 Nev.
                222, 228, 88 P.3d 840, 844 (2004) (observing that the party seeking writ
                relief bears the burden of showing such relief is warranted); Smith v. Eighth

SUPREME COURT
        OF
     NEVADA


01) 1947A
Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d 849, 851 (1991)
(recognizing that writ relief is an extraordinary remedy and that this court
has sole discretion in determining whether to entertain a writ petition).
Accordingly, we
            ORDER the petition DENIED.




                                                                   C.J.




                                   Hardesty


                                         AlAsba,._0
                                   stiglich




cc:   Hon. Linda Marie Bell, Chief Judge
      Hon. Michelle Leavitt, District Judge
      Kim Blandino
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk




                                     2